Title: To James Madison from Zebulon M. Pike, 20 June 1808
From: Pike, Zebulon M.
To: Madison, James



Sir
Pitts Burgh 20 June 1808

I have taken the liberty to inclose to you one of the Prospectus’s of my tours which are about to be put to the press.  Will you do me the Honor to patronize it, and to suffer my friend Mr. Graham to give it Publicity.  I have presumed on this step from a presumption that it being the work of a soldier of fortune you would feel yourself at liberty to give it the Patronage of your Departt.  Will you do me the Honor to present my most respectful compliments to your Lady and believe me to be with the highest consideration Your Obt. Servt.

Z M Pike

